MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                              FILED
court except for the purpose of establishing                                       Jan 19 2021, 8:38 am

the defense of res judicata, collateral                                                CLERK
estoppel, or the law of the case.                                                  Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Christopher T. Sturgeon                                  Theodore E. Rokita
Clark County Public Defender Office                      Attorney General of Indiana
Jeffersonville, Indiana
                                                         Steven J. Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Duane Riddle,                                            January 19, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1479
        v.                                               Appeal from the Clark Circuit
                                                         Court
State of Indiana,                                        The Honorable Bradley B. Jacobs,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         10C02-1901-F5-17
                                                         10C02-1903-F2-5



Bradford, Chief Judge



Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021                    Page 1 of 6
                                          Case Summary
[1]   Duane Riddle pled guilty to a number of criminal offenses under two separate

      cause numbers on April 23, 2019. Riddle was sentenced to an aggregate nine-

      year term, all of which was suspended to probation contingent on his

      participation in Veteran’s Court programing. Pursuant to the terms of his plea

      agreement, the entire nine-year sentence would be revoked and ordered

      executed in the Department of Correction (“DOC”) if Riddle’s participation in

      Veteran’s Court was terminated.


[2]   Riddle’s participation in Veteran’s Court was terminated on November 26,

      2019, and the State filed a petition to revoke probation on February 22, 2020.

      The trial court subsequently found that Riddle had violated the terms of his

      probation and sentenced him in accordance with the plea agreement. On

      appeal, Riddle contends that the trial court abused its discretion in ordering that

      the entire nine-year sentence be executed in the DOC. We affirm.



                            Facts and Procedural History
[3]   On April 23, 2019, Riddle entered into a plea agreement under the terms of

      which he pled guilty to Level 5 felony possession of methamphetamine under

      cause number 10C02-1901-F5-17 (“Cause No. F5-17”) and Level 4 felony

      possession of methamphetamine and Class C misdemeanor operating a vehicle

      with an ACE of .08 or greater under cause number 10C02-1903-F2-5 (“Cause

      No. F2-5”). Pursuant to the terms of the plea agreement, Riddle was sentenced


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021   Page 2 of 6
      to an aggregate nine-year sentence. The suspension of his sentence was

      contingent on Riddle’s participation in Veteran’s Court. The plea agreement

      expressly stated that the entire suspended sentence “shall be executed in the

      [DOC] if [Riddle’s] participation in [Veteran’s] Court is voluntarily or

      involuntarily terminated.” Appellant’s App. Vol. II p. 23. Riddle initialed this

      portion of the plea agreement, expressly affirming that “the total sentence shall

      be executed” in the DOC if he failed to successfully complete the Veteran’s

      Court program. Appellant’s App. Vol. II p. 23.


[4]   On April 23, 2019, Riddle was transferred to Veteran’s Court. Despite some

      initial progress, Riddle failed drug screens on September 4 and 22, 2019. Riddle

      was subsequently ordered to participate in a detox program at The Healing

      Place from September 24, 2019 until September 30, 2019.


[5]   On October 1, 2019, Riddle informed his Veteran’s Court case manager that

      there were no beds available at The Healing Place. His case manager instructed

      him to return to The Healing Place for a different program. Riddle, however,

      did not report back to The Healing Place. Riddle also stopped attending

      Veteran’s Court sessions after October 1, 2019. Riddle later stated that he did

      not attend further Veteran’s Court sessions or go to The Healing Place because

      a friend told him there was a warrant out for his arrest. Riddle’s participation

      in Veteran’s Court was terminated on November 26, 2019.


[6]   The State filed a petition to revoke probation on February 22, 2020. Riddle

      admitted to violating probation on June 26, 2020. The trial court revoked


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021   Page 3 of 6
      Riddle’s probation and sentenced him, pursuant to the terms of the parties’ plea

      agreement, to an aggregate nine-year term in the DOC. Riddle was also

      recommended for the Recovery While Incarcerated program at the DOC.

      Riddle subsequently filed a motion to reconsider sentence, which was denied on

      August 11, 2020.



                                 Discussion and Decision
[7]           Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled. The trial court
              determines the conditions of probation and may revoke
              probation if the conditions are violated. Once a trial court has
              exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants. Accordingly, a trial court’s sentencing
              decisions for probation violations are reviewable using the abuse
              of discretion standard. An abuse of discretion occurs where the
              decision is clearly against the logic and effect of the facts and
              circumstances.


      Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (internal citations omitted).


[8]   It is uncontested that Riddle violated the terms of his probation. On appeal,

      Riddle argues only that the trial court abused its discretion in revoking his entire

      nine-year sentence and ordering that the entire sentence be served in the DOC.

      Specifically, he argues that “[f]irst and foremost, it should be remembered that

      he is an addict” and “[a]ddressing an addict’s problem instead of a lengthy

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021   Page 4 of 6
       prison term could have led him to a new life instead of one likely to continue

       the same pattern.” Appellant’s Br. p. 6. Riddle acknowledges that he did not

       return to the drug-treatment center as instructed but argues that “[f]ailing to

       appear after finding out that a warrant had been issued for his arrest should not

       have been held against” him because “[d]rug addicts do not think rationally like

       everyone else and should be given the benefit of the doubt.” Appellant’s Br. p.

       7. We cannot agree.


[9]    Riddle’s participation in Veteran’s Court was terminated after he failed to

       return to the drug-treatment center as ordered. The parties’ plea agreement

       explicitly states that the entire nine-year sentence “shall be executed in the

       [DOC] if [Riddle’s] participation in [Veteran’s] Court is voluntarily or

       involuntarily terminated.” Appellant’s App. Vol. II p. 23. Riddle

       acknowledged this language and expressly affirmed that “the total sentence

       shall be executed” in the DOC if he failed to successfully complete the

       programs ordered in accordance with his participation in Veteran’s Court.

       Appellant’s App. Vol. II p. 23.


[10]   Indiana Code section 35-38-2-3(h)(3) provides that if the court finds that the

       person has violated a condition at any time before termination of the

       probationary period, the trial court may “[o]rder execution of all or part of the

       sentence that was suspended at the time of initial sentencing.” Given this

       statutory authority coupled with the fact that the parties’ plea agreement

       expressly stated that unsuccessful termination of Riddle’s participation in

       Veteran’s Court would result in the execution of the entire nine-year sentence,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021   Page 5 of 6
       we cannot say that the trial court abused its discretion in revoking Riddle’s

       probation and imposing a sanction that is consistent with the express terms of

       the parties’ plea agreement. See State v. Stafford, 128 N.E.3d 1291, 1292 (Ind.

       2019) (providing that trial courts are bound by the terms of a plea agreement

       and, where a plea agreement calls for a specific sentence, the trial court is

       bound by the terms of the plea agreement).


[11]   The judgment of the trial court is affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1479 | January 19, 2021   Page 6 of 6